Title: From George Washington to George Clinton, 10 October 1779
From: Washington, George
To: Clinton, George


        
          Dear Sir
          Head Quarters West point 10th October 1779.
        
        I have with great pleasure received your Excellency’s favr of the 7th: Your plan of ordering the Militia to bring out 40 days flour of their own will be a great releif to the Commy General who is only under apprehensions on account of that Article. Of Meat, he gives me assurances of any quantity that may be required. The Quarter Master General is making every preparation for Camp equipage. We shall probably be deficient in Tents, tho’ if I succeed in an application to the State of Massachusetts for 1500, I hope we shall have nearly sufficient. I beleive there will be no want of Camp Kettles.
        I have not heard any thing further from the southward or of Count D’Estaing since I wrote to you last, but I expect every moment some material intelligence.
        The inclosed papers were sent out a few days ago by a flag. As they contain regulations for the future admission of persons wanting to go into the City of New York, I thought it proper to transmit them to your Excellency. I am with the most perfect Esteem and Regard Your Excellency’s Most obt Servt
        
          Go: Washington
        
       